                    Case: 4:19-mj-00165-DDN Doc. #: 1 Filed: 03/29/19 Page: 1 of 1 PageID #: 1
..-;   '"AO'H (Rev. 08/09) Criminal Complaint


                                            UNITED STATES DISTRICT COURT
                                                                        for the                                                    FBLED
                                                          Eastern District of Missouri
                                                                                                                            MAR 2 9 2019
                                                                                                                        EA~t~'R~iT~t~Tc~0gfk
                          United States of America                         )
                                       v.                                  )
                                                                           )      Case No.        4:19 MJ 165 (DDN)               ST.LOUIS    O
                             JERMIE' EDWARDS
                                                                           )
                                                                           )
                                                                           )
                                   Defendant(s)


                                                           CRIMINAL COMPLAINT

                 I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
                                                     March 21, 2019                       .
       On or about the date(s) of                                                 in the city of                     St. Louis               in the
               Eastern         District of _ _ _M_is_so_ur_i~-·~--~-,the defendant(s) violated:

                    Code Section                                                     Offense Description

       Title 18, U.S.C., Section 922(g)               Ct. 1 -- Felon in possession of a fireann




                 This c~iminal complaint is based on these facts:

                                      see attached Affidavit which is incorporated herein by reference.




                 ~ Continued on the attached sheet.




                                                                                   VINCENT LIBERTO, Special Agent
                                                                                   Bureau of Alcohol, Tobacco, Fireanns & Explosives
                                                                                                        Printed"name and title




                                                                                  '{j~filj.
       Sworn to before me and signed in my presence.


       Date:             March 29, 2019
                                                                                                          Judge" 's signature ·

       City and state:        St. Louis, Missouri                                  David D. Noce, U.S. Magistrate Judge
                                                                                                        Printed name and title
